DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
This office action is responsive to an amendment filed 2/2/2021. As directed by the amendment, claims 1-2, 6, 8-11, 14-15, and 17-18 were amended, claims 19 and 23 were cancelled and no new claims were added. Thus, claims 1-18 and 20-22 are presently pending in this application.   

Claim Objections
Claims 2-18 and 20-22 are objected to because of the following informalities: 
In Claim 2, line 1, the term “claim 1 wherein” is suggested to be changed to --claim 1, wherein-- to clarify the claim. Claims 3-18 and 20-23 are objected to for the same reason. 
In Claim 6, line 2, the term “VGEF” is suggested to be changed to --vascular endothelial growth factor (VEGF)-- in order to fix typographical error and to provide clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitations “method of modulating glandular secretions by administering acoustic shock waves to the gland, comprises the steps of: activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves; subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in hormonal release from a typical or a normal functioning gland which increases low level hormonal output in the gland, decreases high level hormonal output in the gland or stabilizes erratic hormonal output in the gland…wherein the gland consists of one or more of testicle, ovary, pituitary 
The limitation “subjecting the glad to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in hormonal release from a typical or a normal functioning gland which increase low level hormonal output in the gland, decreases high level hormonal output in the gland or 
Claim 22 claims the limitation “the modulated response reduces panic attacks and anxiety by decreasing levels of adrenaline by adrenal glands” (lines 1-2), however, the disclosure fails to provide written support how or by what method would the shock waves method capable of stimulating a singular gland, such as the adrenal gland or testicle, or ovary would decrease levels of adrenaline by a plurality of adrenal glands. Furthermore, as stated above, the disclosure fails to disclose the method of decreasing low level hormonal output, decrease high level hormonal output or stabilizes erratic hormonal output, furthermore, the disclosure fail to disclose what method would cause a modulated response that would reduce panic attack and anxiety by decreasing levels of adrenaline by adrenal glands. 
	Any remaining claims are rejected for their dependency on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 1-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation “low level hormonal output in the gland…high level hormonal output in the gland…erratic hormonal output in the gland” (lines 7-9) is unclear as to what the metes and bounds of the limitations low level hormonal output, high level hormonal output, and erratic hormonal output are. The specification fails to disclose a value or a range that is considered as low level hormonal output, high level hormonal output, and erratic hormonal output are. 
Regarding claim 1, the limitation “typical or a normal functioning gland” (line 7) is unclear as to what criteria is needed to meet the limitation of a “typical or a normal” gland. The specification fails to disclose the limitation, and how would the gland be normal and typical if the level of hormonal output is low, or that the hormonal output is high or that the hormonal output is erratic. 
Regarding claim 14, the limitation “exhibiting low levels of testosterone” (lines 2-3) is unclear as to what is considered as low levels of testosterone. The specification fails to disclose a value or a range that is considered as low levels of testosterone. 
Regarding claim 15, the limitation “exhibiting high levels of testosterone” (line 2) is unclear as to what is considered as high levels of testosterone. The specification fails to disclose a value or a range that is considered as high levels of testosterone.

Regarding claim 18, the limitation “exhibiting high levels of estrogen” (line 2) is unclear as to what is considered as high levels of estrogen. The specification fails to disclose a value or a range that is considered as high levels of estrogen.
Any remaining claims are rejected for their dependency on a rejected base claim. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Warlick (2007/0142753) in view of Dupont (“Insulin signaling and glucose transport in the ovary and ovarian function during the ovarian cycle”).
 (All rejections were made as best understood, due to the 112(a) and 112(b) rejections).
Regarding claim 1, Warlick discloses a method of modulating glandular secretions by administering acoustic shock waves to the gland (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick disclose providing shock waves to the pancreas, pancreas is a gland, Warlick further discloses in paragraph 0066 and claim 11 that the shock waves are applied to the patient pancreas to enable islets to continue to produce insulin in a normal fashion or caused the islet to produce insulin), comprises the steps of: activating acoustic shock waves of an acoustic shock wave generator (43, 42, 41, 44, see fig. 1, paragraph 0064) to emit acoustic shock waves (see paragraphs 0064-0066); subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in hormonal release from a typical functioning gland which increases low level hormonal output of the gland, decreases high level hormonal output of the gland or stabilizes erratic hormonal output in the gland (see paragraphs 0002, 0022, 0041, 0064-0066, Warlick discloses activating shock waves and applying shockwaves to the pancreas to promote production of insulin, pancreas is a gland, and insulin is a hormone); and wherein the emitted acoustic shock waves are focused or unfocused acoustic shock waves (see paragraph 0066, Warlick discloses that the treatment prefers unfocused shock waves, however, focused shock waves can be used). 

However, Dupont teaches that tissue can be found in ovaries (see page 1483 of Dupont, “introduction” section). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Warlick to applying shockwaves to the ovaries as taught by Dupont for the purpose of providing shock waves to an organ that has tissues since Warlick discloses that any organ can be utilized for Warlick’s shockwaves therapy. 
Regarding claim 2, the modified Warlick discloses that the gland underlies the patient’s skin (see figs. 1-2 of Warlick, as shown the pancreas underlies the patient’s skin). 
Regarding claim 3, the modified Warlick discloses that the shock wave generator (43, 42, 41, 44, see fig. 1 of Warlick) is acoustically coupled to the patient’s skin using a coupling gel or liquid (see paragraph 0064 of Warlick, Warlick discloses using an acoustic gel used to enhance the transmission of the shock waves 200). 
Regarding claim 5, the modified Warlick discloses that the stimulating of the bland causes a release of nitric oxide (see paragraphs 0014 and 0023 of Warlick). 
Regarding claim 6, the modified Warlick discloses that the stimulating of the gland causes a release of growth factors including VEGF (see paragraphs 0014 and 0023 of Warlick). 

However, the feature of choosing to repeat the method one or more time is considered as an obvious treatment design choice, since it is up to the physician to repeat the method based on the severity of the patient’s disorder and the needed treatment outcome determined by the physician.   
Regarding claim 9, the modified Warlick discloses that the emitted shock waves are low energy soft waves (see paragraph 0069 of Warlick, Warlick discloses the shock waves having the same energy density level as the applicant).
Regarding claim 10, the modified Warlick discloses that the low energy soft waves have an energy density in the range of 0.01 mJ/mm^2 to 0.4 mJ/mm square (see paragraph 0069 of Warlick).
Regarding claim 11, the modified Warlick discloses that the low energy soft waves have an energy density in the range of 0.04 mJ/mm^2 to 0.3 mJ/mm square (see paragraph 0069 of Warlick).
Regarding claim 16, the modified Warlick discloses that the gland is an ovary (see the combination with Dupont above).
Regarding claim 17, the modified Warlick discloses all of the method as claimed, therefore, the method is capable of increasing a hormonal release of estrogen wherein the patient was exhibiting low levels of estrogen, since the modified Warlick discloses providing shockwaves to the patient at the disclosed level, and since decreasing 
Regarding claim 18, the modified Warlick discloses all of the method as claimed, therefore, the method is capable of decreasing a hormonal release of estrogen wherein the patient was exhibiting high levels of estrogen, since the modified Warlick discloses providing shockwaves to the patient at the disclosed level, and since increasing estrogen level is patient dependent. Any female patient being treated would have a fluctuating levels of estrogen during the different part of the day, weeks, months, or years, therefore, when treating, a patient relatively speaking would be a patient that was exhibiting high levels of estrogen, wherein the high levels of estrogen would be defined as above what a patient of a given age and condition should be exhibiting, relatively, since the disclosure never define what is high levels of estrogen and what a patient of a given age and condition should be exhibiting, disclosure further fails to even disclose what is a “condition”. Therefore, any females being treated would meet the limitation of .
Claims 1-2, 4-15, and 20-21 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Weihs (“Shock Wave Treatment Enhances Cell Proliferation and Improves Wound Healing by ATP release-coupled Extracellular Signal-Regulated Kinases (ERK) Activation”) in view of Haddad (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”).
(All rejections were made as best understood, due to the 112(a) and 112(b) rejections)
Regarding claim 1, Weihs discloses a method of enhancing cell proliferation by administering acoustic shock waves to a body part, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves (see page 27090), subjecting the body part to acoustic shock waves to stimulate the body part to have a modulated response, wherein the modulated response is enhancing cell proliferation and metabolism (see title, page 27094, Col 1, Weihs discloses shock waves enhances cell proliferation and also increase metabolic activity of cells), wherein the emitted acoustic shock waves are focused or unfocused acoustic shockwaves (since the shock waves is applied to a specific area, it is focused, however, if in doubt, if not focused, the shock waves would be unfocused), but fails to disclose that the method is for modulating glandular secretions by administering acoustic shock waves to the gland, comprising the steps of subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated 
However, Haddad teaches a method of enhancing cell proliferation and metabolism (page 13, col 1) and modulating glandular secretions by administering acoustic ultrasound waves to the gland, comprises the steps of subjecting a typical functioning gland comprising one or more testicles to acoustic ultrasound waves stimulating the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release which increases low level hormonal output of the gland (see title, page 14, and table 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering acoustic shock waves of Weihs to modulating a glandular secretions, and stimulate the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release which increase low level output as taught by Haddad for the purpose of utilizing pro-angiogenesis enhanced cell proliferation and metabolism utilizing acoustic shock waves method of Weihs to be applied to the testes to increase testosterone to treat patient having low level of testosterone (Haddad, page 14, results section, and table 2).
Regarding claim 2, the modified Weihs discloses that the gland underlies the patient’s skin (see pages 13-14 of Haddad, the testis were focused, the testis underlies the patient’s skin). 
Regarding claim 4, the modified Weihs discloses that the gland is testicle (see pages 13-14 of Haddad and the modification with Haddad in claim 1). 

Regarding claim 6, the modified Weihs discloses all of the method as claimed including stimulating the gland, therefore, the method would be capable of causing a release of growth factors such as VEGF, furthermore, Weihs discloses on page 27090, Col 2 that ESWT up-regulates angiogenesis via mediators such as VEGF. 
Regarding claim 7, the modified Weihs discloses all of the method as claimed including stimulating the gland, therefore, would be capable of causing new blood vessels to be created increasing vascularization, furthermore, Weihs discloses on page 27090, Col 2 that ESWT up-regulates angiogenesis. 
Regarding claim 8, the modified Weihs discloses that the method is repeated one or more times (see page 27091 and Col 2, paragraph 002, Weihs discloses providing 100 pulses of shock waves, after the modification the method being used to heal wounds would be used to stimulate the gland). If there is doubt that the modified Weihs discloses the method is repeated one or more times, the feature of choosing to repeat the method one or more time is considered as an obvious treatment design choice, since it is up to the physician to repeat the method based on the severity of the patient’s disorder and the needed treatment outcome determined by the physician.   
Regarding claim 9, the modified Weihs discloses that the emitted shock waves are low energy soft waves having an energy density below 0.4 mJ/mm^2 (see page 27091, Col 2, paragraph 2 of Weihs, Weihs discloses a low energy 0.13 mJ/mm^2, 
Regarding claim 10, the modified Weihs discloses that the low energy soft waves have an energy density in the range of 0.01 mJ/mm^2 to 0.4 mJ/mm^2 (see page 27091, Col 2, paragraph 2 of Weihs, Weihs discloses a low energy 0.13 mJ/mm^2).
Regarding claim 11, the modified Weihs discloses that the low energy soft waves have an energy density in the range of 0.04 mJ/mm^2 to 0.3 mJ/mm^2 (see page 27091, Col 2, paragraph 2 of Weihs, Weihs discloses a low energy 0.13 mJ/mm^2).
Regarding claim 12, the modified Weihs discloses that the gland receives between 100 and 2000 acoustic shock waves per therapy session (see page 27091 and Col 2, paragraph 002, Weihs discloses providing 100 pulses of shock waves). 
Regarding claim 13, the modified Weihs discloses that the gland is a testicle (see pages 13 and 14 of Haddad). 
Regarding claim 14, the modified Weihs discloses that the modulated response is an increase in hormonal release of testosterone wherein the patient was exhibiting low levels of testosterone (see the combination with Haddad and table 2 and result section of Haddad, page 14, the vibration/ultrasound waves caused an increased in testosterone). Since the patient who is selected for the treatment would have a low level of testosterone, the low levels of testosterone would be exhibiting symptoms of lethargy, limited sex drive, premature aging, shrinking testicles or atrophy. Alternatively, any male patient being treated would have fluctuating levels of testosterone during the different part of the day, weeks, months, or years, therefore, when treating, a patient relatively speaking would be a patient that was exhibiting low levels of testosterone. It is noted 
Regarding claim 15, the modified Weihs discloses all of the method step as claimed, therefore, the method would be capable of decreasing in a hormonal release of testosterone wherein the patient was exhibiting high levels of testosterone, since the modified Weihs discloses providing a shockwaves and decreasing and increasing is patient dependent. Any male patient being treated would have fluctuating levels of testosterone during the different part of the day, weeks, months, or years, therefore, when treating, a patient relatively speaking would be a patient that was exhibiting high levels of testosterone. Furthermore, high levels of testosterone would be exhibiting symptoms of increased muscle and bone mass and growth hair, aggressiveness and overactive sex drive common in steroids. It is noted that the claim is not claiming that the method comprise the step of providing shockwave to a patient who is exhibiting symptoms increased muscle and bone mass and growth hair, aggressiveness and overactive sex drive common in steroids, but rather, the claim is claiming that wherein a patient was exhibiting high levels of testosterone, and that the high levels of testosterone exhibiting symptoms muscle and bone mass and growth hair, aggressiveness and overactive sex drive common in steroids. Therefore, any males being treated would meet the limitation of a patient who was exhibiting high levels of testosterone, high levels of testosterone exhibiting symptoms of muscle increased and 
Regarding claim 20, the modified Weihs discloses all the method steps as claimed and disclosed, therefore, would be capable of increasing size of testicle, reduced atrophy and increased penis size. 
Regarding claim 21, the modified Weihs discloses that all the method steps as claimed and discloses that the method can increase testosterone, therefore, it is capable of reducing symptoms of aging. 
Claim 22 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Weihs (“Shock Wave Treatment Enhances Cell Proliferation and Improves Wound Healing by ATP release-coupled Extracellular Signal-Regulated Kinases (ERK) Activation”) in view of Haddad (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”) as applied to claim 1 above, and further in view of Spector (2013/0197404).
Regarding claim 22, the modified Weihs discloses all of the method as claimed, therefore, would be capable of decreasing levels of adrenaline by adrenal glands. 
However, if there is any that the modified Weihs discloses that the method is capable of decreasing levels of adrenaline by adrenal glands.
Spector teaches a method of improving kidney function with extracorporeal shockwaves comprising the step of applying shock waves to the adrenal glands (see abstract and paragraphs 0040-0042, and full disclosure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Weihs 
The modified Weihs discloses applying shock waves to the adrenal glands, therefore, it would be capable secreting adrenaline. 
Claims 1-15 and 20-21 as best understood are rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100552) in view of Haddad (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”).
(All rejections were made as best understood, due to the 112(a) and 112(b) rejections)
Regarding claim 1, Schultheiss discloses a method of treatment for a body part being a genital tissue or reproductive organ by cell proliferation, comprises the steps of activating acoustic shock waves of an acoustic shock wave generator to emit acoustic shock waves (see abstract and paragraphs 0030-0034), subjecting the body part to acoustic shock waves to stimulate the body part to have a modulated response (see paragraphs 0030-0034, 0113-0114 and full disclosure, Schultheiss discloses providing shock waves on genital tissue or reproductive organ to speed up the healing process of cells), wherein the emitted acoustic shock waves are focused or unfocused acoustic shockwaves (paragraph 0091), but fails to disclose that the method is for modulating glandular secretions by administering acoustic shock waves to the gland, comprising the steps of subjecting the gland to acoustic shock waves stimulating the gland to have a modulated response wherein the modulated response is one of an adjustment in 
However, Haddad teaches a method of enhancing cell proliferation and metabolism (page 13, col 1) and modulating glandular secretions by administering acoustic ultrasound waves to the gland, comprises the steps of subjecting a typical or a normal functioning gland to acoustic ultrasound waves stimulating the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release from the typical or normal functioning gland which increases low level hormonal output (see title, page 14, and table 2, wherein the gland being treated by Haddad is considered a typical gland).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of administering acoustic shock waves of Schultheiss to modulating a glandular secretions, and stimulate the gland to have a modulated response wherein the modulated response is an adjustment in hormonal release from a typical gland which increases low level output as taught by Haddad for the purpose of utilizing pro-angiogenesis enhanced cell proliferation and metabolism utilizing acoustic shock waves method of Schultheiss to be applied to the testes to increase testosterone to treat patient having low level of testosterone (Haddad, page 14, results section, and table 2).
Regarding claim 2, the modified Schultheiss discloses that the gland underlies the patient’s skin (see pages 13-14 of Haddad, the testis were focused, the testis underlies the patient’s skin). 

Regarding claim 4, the modified Schultheiss discloses that the gland is testicle (see pages 13-14 of Haddad and the modification with Haddad in claim 1). 
Regarding claim 5, the modified Schultheiss discloses all of the method step as claimed, therefore, it would be capable of causing release of nitric oxide. 
Regarding claim 6, the modified Schultheiss discloses all of the method as claimed including stimulating the gland, therefore, the method would be capable of causing a release of growth factors such as VEGF, furthermore, Schultheiss discloses on paragraph 0094 that the stimulation cause release of VEGF.  
Regarding claim 7, the modified Schultheiss discloses all of the method as claimed including stimulating the gland, therefore, would be capable of causing new blood vessels to be created increasing vascularization, furthermore, Schultheiss discloses in paragraphs 0087-0087 that the method would enable revasculization. 
Regarding claim 8, the modified Schultheiss fails to disclose that the method is repeated one or more times, however, the feature of choosing to repeat the method one or more time is considered as an obvious treatment design choice, since it is up to the physician to repeat the method based on the severity of the patient’s disorder and the needed treatment outcome determined by the physician.   
Regarding claim 9, the modified Schultheiss discloses that the emitted shock waves are low energy soft waves (see paragraph 0091 of Schultheiss, Schultheiss discloses a low energy 0.00001 mJ/mm^2 to 1 mJ/mm^2, therefore, the shock waves is 
Regarding claim 10, the modified Schultheiss discloses that the low energy soft waves have an energy density in the range of 0.01 mJ/mm^2 to 0.4 mJ/mm^2 (see paragraph 0091 of Schultheiss, Schultheiss discloses that the energy density is 0.00001 mJ/mm^2 to 1.0 mJ/mm^2).
Regarding claim 11, the modified Schultheiss discloses that the low energy soft waves have an energy density in the range of 0.04 mJ/mm^2 to 0.3 mJ/mm^2 (see paragraph 0091 of Schultheiss, Schultheiss discloses that the energy density is 0.00001 mJ/mm^2 to 1.0 mJ/mm^2).
Regarding claim 12, the modified Schultheiss fails to disclose that the gland receives between 100 and 2000 acoustic shock waves per therapy session, however, the feature of choosing to provide between 100-2000 shock waves per session is considered as an obvious treatment design choice, since it is up to the physician to repeat the application of shock waves based on the severity of the patient’s disorder and the needed treatment outcome determined by the physician.   
Regarding claim 13, the modified Schultheiss discloses that the gland is a testicle (see pages 13 and 14 of Haddad). 
Regarding claim 14, the modified Schultheiss discloses that the modulated response is an increase in hormonal release of testosterone wherein the patient was exhibiting low levels of testosterone (see the combination with Haddad and table 2 and result section of Haddad, page 14, the vibration/ultrasound waves caused an increased in testosterone). Since the patient who is selected for the treatment would have a low 
Regarding claim 15, the modified Schultheiss discloses all of the method step as claimed, therefore, the method would be capable of decreasing in a hormonal release of testosterone wherein the patient was exhibiting high levels of testosterone. Any male patient being treated would have fluctuating levels of testosterone during the different part of the day, weeks, months, or years, therefore, when treating, a patient relatively speaking would be a patient that was exhibiting high levels of testosterone. Furthermore, high levels of testosterone would be exhibiting symptoms of increased muscle and bone mass and growth hair, aggressiveness and overactive sex drive common in steroids. It is noted that the claim is not claiming that the method comprise the step of providing shockwave to a patient who is exhibiting symptoms increased muscle and bone mass and growth hair, aggressiveness and overactive sex drive common in steroids, but rather, the claim is claiming that wherein a patient was 
Regarding claim 20, the modified Schultheiss discloses all the method steps as claimed and disclosed, therefore, would be capable of increasing size of testicle, reduced atrophy and increased penis size. 
Regarding claim 21, the modified Schultheiss discloses that all the method steps as claimed and discloses that the method can increase testosterone, therefore, it is capable of reducing symptoms of aging. 
Claim 22 as best understood is rejected under 35 U.S.C. 103 as being unpatentable over Schultheiss (2006/0100552) in view of Haddad (“Stimulation of prepubertal, pubertal and adult rat testis with low-intensity pulsed ultrasound”) as applied to claim 1 above, and further in view of Spector (2013/0197404).
Regarding claim 22, the modified Schultheiss discloses all of the method as claimed, therefore, would be capable of decreasing levels of adrenaline by adrenal glands. 
However, if there is any that the modified Schultheiss discloses that the method is capable of decreasing levels of adrenaline by adrenal glands.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the modified Schultheiss to apply shock waves to the adrenal glands as taught by Spector for the purpose of improving patient kidney function (see paragraph 0017).
The modified Schultheiss discloses applying shock waves to the adrenal glands, therefore, it would be capable secreting adrenaline. 

Response to Arguments
Applicant's arguments filed 2/2/2021 have been fully considered but they are not persuasive. 
The applicant on page 9, lines 9025 and page 10, lines 1-15 of the remarks argues that the applicant have clearly provided support for treating both underperforming glands and over producing glands by using shock wave treatments directed at such glands to modulate and regulate the glands to function normally. This is accomplished by controlling the inflammation. Applicant and inventor, John Warlick, has provided a declaration as how this is accomplished. In fact, an important aspect of patient law has always been the invention can be established by the results even if the precise mechanism is unknown. In the present application, the performance of the gland being treated is known and the results are confirmed after treatment. To suggest the invention is not sufficiently described misses the point. One of ordinary skill would know 
The applicant on page 19, lines 21-26 of the remarks argues that the reference Weihs discloses shock waves are excellent in wound healing and enhanced cell proliferation, but does not teach or suggest modulating and regulating glands. However, the argument is not persuasive because the reference Haddad was relied upon for the teaching of utilizing acoustic waves such as ultrasonic waves to disclose utilizing acoustic waves to stimulate the gland to secrete hormones. In response to applicant's arguments against the references individually, one cannot show nonobviousness by In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection still stands.
The applicant on page 19, lines 26-28 and page 20, lines 1-9 of the remarks argues that the reference Haddad teaches using ultra sonic waves. These waves are symmetric and known to generate heat. These factors make it inferior to the claimed invention which required a true acoustic wave which is defined by its asymmetrical wave form and lack of heat generation, which is very detrimental to the cells in the glands. Early on, applicants were able to successfully overcome all the ultrasonic prior art references because the ultrasonic waves are not remotely similar in any way to acoustic shock waves. Applicants received many issued US patents for their breakthrough work. Further, supporting applicant’s position is the examiner’s cited Spector patent publication 2013/0197404, see paragraphs 004 and 005 stating precisely applicant’s distinction of acoustic shock waves from ultrasonic waves. However, the argument is not persuasive because Haddad discloses that acoustic waves are being used to stimulate the testicles to secretes testosterone, therefore, one having ordinary skill in the art would find it obvious to use one type of acoustic waves stimulation with another to achieve expected results. Furthermore, according to reference Li (6,066,123), Li discloses that ultrasound emitted in pulses with characteristics as utilized in Haddad would induce a shock wave deep in tissue (Haddad has ultrasound pulses with a 1.5 MHz frequency, 1KHz repetition rate (1msec pulse duration), and 20 mW/cm^2 intensity can induce shock waves), see Haddad page 13, second paragraph in the “Material and 
The applicant on page 21, lines 1-8 of the remarks argues that the tertiary reference of Spector is directed to a non-invasive treatment of the renal function of the kidney which can be directed to the renal structure consisting of numerous structures including the adrenal glands and adrenal cortex directly or indirectly innervating the kidney and renal structure, see Spector claim 2. This is no way teaches or suggests modulating and regulating the adrenal gland and normalizing hormonal secretions for either low or high back to normal. Spector is only directed to the kidney function. However, the argument is not persuasive because Spector discloses applying shockwave to the adrenal gland and the reference Spector was relied upon to disclose utilizing shock waves to improve renal functions, since the method is the same as the claimed invention and comprise the step of applying shock waves to the adrenal gland, the shock wave would bring about a change in the secretions of hormones as claimed, it is noted, that the applicant has not disclose the details of how the methods is carried out, what level would make a gland overactive or underactive, what levels is considered as low level hormonal output, what level is considered as high hormonal output, and what level of hormonal output level is considered as erratic, and how shockwaves are modulated such that the treatment would obtain the response of increasing inflammation or decreasing inflammation, therefore, as long as shock waves are being applied to adrenal gland as taught by Spector, the shock waves should increase, decrease or stabilize erratic hormonal levels. Therefore, the rejection still stands. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore, the rejection still stands. 
The arguments to the newly added claim limitations in claims 1-18 and 20-22 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the .

/TU A VO/Primary Examiner, Art Unit 3785